Case 1:18-cv-00348-LEK-WRP Document 57 Filed 06/17/19 Page 1 of 1                PageID #: 639

                                       MINUTES



   CASE NUMBER:            CIVIL NO. 18-00348LEK-WRP
   CASE NAME:              RSMCFH, LLC vs. FareHarbor Holdings, Inc.
   ATTYS FOR PLA:
   ATTYS FOR DEFT:
   INTERPRETER:


         JUDGE:      Leslie E. Kobayashi           REPORTER:

         DATE:       06/17/2019                    TIME:


  COURT ACTION: EO: COURT ORDER DIRECTING THE PARTIES TO FILE
  SUPPLEMENTAL MEMORANDA

          On June 14, 2019, Defendant FareHarbor Holdings, Inc.’s (“Defendant”) Motion
  to Dismiss RSMCFH, LLC’s Fraud Claims Pursuant to Rule 12(b)(6) (“Motion”), [filed
  4/9/19 (dkt. no. 43),] came on for hearing. At the hearing, Defendant’s counsel argued
  Plaintiff RSMCFH, LLC’s (“Plaintiff”) common law fraud claim is preempted by the
  applicable securities laws. Because the preemption issue was not sufficiently addressed
  in the parties’ memoranda, the parties are HEREBY ORDERED to file supplemental
  memoranda.

         Defendant’s supplemental memorandum addressing preemption must be filed by
  July 1, 2019, and Plaintiff’s supplemental memorandum must be filed by July 15, 2019.
  Each memorandum must be no longer than five pages. The parties do not have leave to
  address any other issue in the supplemental memoranda.

        The Court will reserve ruling on the Motion until the parties have filed their
  supplemental memoranda.

         IT IS SO ORDERED.

  Submitted by: Warren N. Nakamura, Courtroom Manager
